             Case 1:19-cv-02460-DLF Document 6 Filed 09/30/19 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


     INAE LIM,

                  Plaintiff,

                               v.                              Civil Action No.19-2460 (DLF)

     U.S. CITIZENSHIP AND IMMIGRATION SERVICES,

                  Defendant,


            MOTION FOR EXTENSION OF TIME AND CONTINUANCE,
     AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

        The U.S. Citizenship and Immigration Services (“USCIS” or “Defendant” or the

“Agency”) respectfully moves, by and through undersigned counsel, for an enlargement of time

of two weeks, up to and including October 14, 2019, to file its Opposition to Plaintiff’s pending

Motion for Preliminary Injunction [ECF No. 4] and the continuance of any conference on said

Motion until after full briefing.

BACKGROUND INFORMATION

1.      On June 3, 2019, USCIS issued a decision denying Plaintiff’s I-485: Application to

        Register Permanent Residence or Adjust Status (“I-485 Application”). See ECF No. 1 at ¶

        9.

2.      More than two months later, on August 14, 2019, Plaintiff filed her Complaint in this

        action, purporting to assert a claim under the Administrative Procedure Act and asking the

        Court to reverse USCIS’s denial of her I-485 Application. See generally ECF No. 1.

3.      On September 16, 2019 – one month after filing the Complaint and prior to serving

        Defendant with the Complaint – Plaintiff filed a Motion for Preliminary Injunction. See

        ECF No. 4.

                                                1
          Case 1:19-cv-02460-DLF Document 6 Filed 09/30/19 Page 2 of 4



4.     Since being served with Plaintiff’s Motion, Defendant has worked diligently to identify the

       USCIS Service Center that adjudicated Plaintiff’s application, locate and retrieve

       Plaintiff’s immigration file from the National Records Center, assign an Agency attorney

       to assist with review of the case, and assign an immigration officer to review the file.

5.     On September 30, 2019, USCIS vacated the June 3, 2019, denial of Plaintiff’s I-485

       Application, re-opened the application for a new adjudication, and issued a Request for

       Evidence. 1

6.     Undersigned counsel advised Plaintiff’s counsel (via email) of the re-opening of the I-485

       Application and asked counsel’s proposal for next steps, because the re-opening of the

       I-485 Application appears to Defendant to moot the Motion for Preliminary Injunction and

       claims in the Complaint; however, the parties have not been able to confer regarding these

       developments given the short time between when this information was communicated to

       Plaintiff’s counsel and the filing of this Motion.

REQUEST AND BASIS FOR EXTENSION

7.     Defendant has had inadequate time to prepare a written response to the Motion for

       Preliminary Injunction because it has taken some time to obtain the file from the National

       Records Center, review the file, and confer within USCIS regarding the appropriate next

       steps. Additional time is necessary to not only prepare the written response but, in light of

       the issues involved, the response will need to be reviewed and approved by multiple

       individuals in USCIS and the Department of Justice.




1
 Undersigned counsel was apprised of this development after the teleconference with the Court
on September 30, 2019.
                                                 2
         Case 1:19-cv-02460-DLF Document 6 Filed 09/30/19 Page 3 of 4



8.    Undersigned counsel also notes that it will be incredibly difficult for her to prepare the

      written response in a period of less than two weeks because (i) the USCIS attorney assigned

      to this matter is out of the office on pre-scheduled leave until October 2, 2019, making it

      difficult to obtain all necessary information and reviews; (ii) undersigned counsel has a

      substantial employment litigation brief due on October 4, 2019, and the Court has stated

      that it will not grant any extension of that deadline; (iii) undersigned counsel has two

      additional briefs due the week of October 7, 2019; and (iv) undersigned counsel will be out

      of the office for medical reasons for part of the day on October 3 and October 10, 2019.

9.    During the September 30, 2019, teleconference with the Court, Plaintiff’s counsel asserted

      that the urgency of this matter and the need for a Preliminary Injunction were predicated

      upon (i) the risk to Plaintiff that she could be placed into removal proceedings at any time

      because her presence in the U.S. because unlawful after the denial of her I-485 Application;

      and (ii) Plaintiff no longer had an employment authorization due to her I-485 Application

      having been denied.

10.   The re-opening of the I-485 Application has now resolved both of these issues. Because

      USCIS has vacated its prior decision and re-opened the I-485 Application, Plaintiff’s

      application status has been changed from “denied” to “pending.” As a result of having a

      pending I-485 Application, Plaintiff’s presence in the United States is no longer considered

      to be unlawful and Plaintiff is no longer at risk of being placed in removal proceedings.

      Additionally, because Plaintiff had a valid Employment Authorization Document issued

      by USCIS in November 2018 and that document remains valid, the re-opening of Plaintiff’s

      I-485 Application resulted in the automatic reinstatement of Plaintiff’s employment

      authorization.



                                               3
          Case 1:19-cv-02460-DLF Document 6 Filed 09/30/19 Page 4 of 4



11.    Plaintiff’s insistence that a two-week extension is unreasonable given the urgent nature of

       this action is belied by the fact that Plaintiff waited until eight weeks after her I-485

       Application was denied to file her Complaint and another four weeks to even serve the

       Complaint on Defendant along with the current motion. Moreover, with the recent

       development of the re-opening of the I-485 Application, the harms that Plaintiff alleged

       made this matter urgent to adjudicate are no longer at issue.

12.    If the Court does not grant the two week extension, Defendant asks that the Court grant at

       least until October 8, 2019, for the filing of its Opposition to the pending Motion.

       WHEREFORE, based on the foregoing, Defendant asks that the Court grant this motion

seeking an extension of time for Defendant to file its response.

Dated: September 30, 2019              Respectfully submitted,

                                       JESSIE K. LIU, D.C. Bar No. 472845
                                       United States Attorney

                                       DANIEL F. VANHORN, D.C. Bar No. 924092
                                       Chief, Civil Division

                                   By: /s/ April Denise Seabrook
                                      APRIL DENISE SEABROOK, D.C. Bar No. 993730
                                      Assistant United States Attorney
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20530
                                      Telephone: 202-252-2525
                                      April.Seabrook@usdoj.gov

                                       COUNSEL FOR DEFENDANT




                                                 4
